EXHIBIT 10.2

 

                                        TIDEWATER INTERNATIONAL   SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN                                           Amended and
Restated January 1, 2008    



--------------------------------------------------------------------------------

TIDEWATER INTERNATIONAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

 

         Page

ARTICLE 1:

  PURPOSE OF THE PLAN    1

ARTICLE 2:

  THE PENSION PLAN    1

ARTICLE 3:

  ADMINISTRATION    2

ARTICLE 4:

  ELIGIBILITY    2

ARTICLE 5:

  AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES OF TIDEWATER
CREWING    2

ARTICLE 6:

  AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES OF TIDEWATER
NORTH SEA    3

ARTICLE 7:

  PAYMENT OF SUPPLEMENTAL PENSION BENEFIT    5

ARTICLE 8:

  PAYMENT ELECTION IN ANTICIPATION OF A CHANGE OF CONTROL    6

ARTICLE 9:

  EMPLOYEES’ RIGHTS    7

ARTICLE 10:

  AMENDMENT AND DISCONTINUANCE    7

ARTICLE 11:

  CHANGE OF CONTROL    7

ARTICLE 12:

  GUARANTY BY THE COMPANY    10

ARTICLE 13:

  RESTRICTIONS ON ASSIGNMENT    10

ARTICLE 14:

  NATURE OF AGREEMENT    11

ARTICLE 15:

  CONTINUED EMPLOYMENT    11

ARTICLE 16:

  BINDING ON EMPLOYER, EMPLOYEES AND THEIR SUCCESSORS    11

ARTICLE 17:

  LAWS GOVERNING    11

ARTICLE 18:

  MISCELLANEOUS    12

 

i



--------------------------------------------------------------------------------

TIDEWATER INTERNATIONAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Tidewater Crewing Limited (“Tidewater Crewing” or “Employer” with
respect to Eligible Employees of Tidewater Crewing) and Tidewater Marine North
Sea Limited (“Tidewater North Sea” or “Employer” with respect to Eligible
Employees of Tidewater North Sea) adopted this nonqualified unfunded plan known
as the Tidewater International Supplemental Executive Retirement Plan (“Plan”),
effective as of November 1, 2003;

WHEREAS, the Plan was adopted to provide a hypothetical pension plan benefit to
a select group of management or highly compensated employees equal to the
benefits that such employees would have received if eligible for the Tidewater
Pension Plan (“Pension Plan”) without regard to Internal Revenue Code of 1986
(“Code”) limitations reduced for such executives’ benefit under the Tidewater
Multi-National Pension Plan, the UK defined contribution plan or any other
private pension plan sponsored by such executive’s employer (such Employer plans
collectively referred to herein as the “Foreign Pension Plan”);

WHEREAS, nonqualified deferred compensation plans must be amended to comply with
Code Section 409A by December 31, 2008; however, pursuant to
Section 1.409A-1(b)(8)(ii) of the treasury regulations, adopted on April 10,
2007, this Plan is not subject to Code Section 409A if the compensation under
this Plan would not have been includible in the Participant’s gross income for
Federal tax purposes pursuant to Code Section 872 (generally covering certain
compensation earned by nonresident alien individuals) if it had been paid to the
Participant at the time that the legally binding right to the compensation first
arose or, if later, the time that the legally binding right was no longer
subject to a substantial risk of forfeiture and the Participant was a
nonresident alien at such time; notwithstanding, if a Participant becomes
subject to such Federal tax laws at a future date, this Plan must comply with
Code Section 409A;

WHEREAS, the Plan is restated effective January 1, 2008, unless stated
otherwise, as follows:

ARTICLE 1: PURPOSE OF THE PLAN

The Employers intend and desire by the adoption of this Plan to recognize the
value to the Employers of past and present services of certain Eligible
Employees and to encourage and assure their continued service with the Employer
by making more adequate provision for their future retirement security.

ARTICLE 2: THE PENSION PLAN

The Pension Plan, whenever referred to in this Plan, shall mean the Tidewater
Pension Plan, as amended, as it exists as of the date any determination is made
of benefits payable under this Plan. All terms used in this Plan shall have the
meanings assigned to them under the provisions of the Pension Plan, unless
otherwise qualified by the context. Any ambiguities or gaps in this Plan shall
be resolved by reference to the Pension Plan document.

 

1



--------------------------------------------------------------------------------

ARTICLE 3: ADMINISTRATION

This Plan shall be administered by the Compensation Committee of Tidewater Inc.
(the “Company”) Board of Directors, the Employee Benefits Committee, and the
Board of Directors of Tidewater Inc. which shall administer this Plan in a
manner consistent with their duties of administration of the Pension Plan. Each
of these governing bodies shall have full power and authority to interpret,
construe and administer this Plan in accordance with their respective duties
under the Pension Plan, and a governing body’s interpretations and constructions
hereof and actions hereunder, including the timing, form, amount or recipient of
any payment to be made hereunder, within the scope of its authority, shall be
binding and conclusive on all persons for all purposes. No member of a governing
body shall be liable to any person for any action taken or omitted in connection
with the interpretation and administration of this Plan, unless attributable to
his own willful misconduct or lack of good faith. Each administrator shall be
fully indemnified as provided in the Pension Plan. A member of a governing body
shall not participate in any action or determination regarding his own benefits
hereunder.

ARTICLE 4: ELIGIBILITY

An Employee eligible to participate in the Plan must be employed by one of the
Employers and serve as an officer of the Company. (the “Eligible Employee”).
However, such Employee is excluded if he is a U.S. citizen or resident alien.

An Eligible Employee who ceases to be an Eligible Employee because of a change
in his status as an officer shall have benefits under this Plan frozen as of the
date he ceases to be an officer, and his benefits shall be paid as provided in
Article 7, 8 or 10. Notwithstanding the foregoing, the Company’s Board of
Directors or the Compensation Committee of the Company’s Board of Directors may,
in its discretion, determine to increase benefits hereunder, credit an Eligible
Employee with an additional period of service hereunder, accelerate the time or
times of payment of benefits hereunder or change the date (but not
retroactively) on which benefits cease to accrue for an Employee or terminating
Employee.

ARTICLE 5: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES OF TIDEWATER CREWING

Unless otherwise determined by the Company’s Board of Directors or the Company’s
Compensation Committee under Article 4, the amount of supplemental pension
benefit shall be:

(a) The supplemental pension benefit payable to an Eligible Employee or his
Beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan of the
excess, if any, of (i) over (ii) as described below:

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his Beneficiary or Spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan, if such Eligible Employee
had been eligible to participate in the Pension Plan as of the date hired by the
Employer, treating compensation with Company and Employer as if earned within
the United States and subject to Social Security and determining such benefit
without regard to either the maximum amount of retirement income

 

2



--------------------------------------------------------------------------------

limitations of Section 415 of the Code, or the maximum compensation limitation
of Section 401(a)(17) of the Code,

(ii) the benefit which is in fact payable to such Eligible Employee or on his
behalf to his Beneficiary or Spouse under the Tidewater Multi-National Pension
Plan;

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Company’s Board of Directors or the Company’s
Compensation Committee as permitted in Article 4 hereof. The computation shall
also be made as though the Employee’s service, determined under the service
provisions of the Pension Plan, included the service prior to a break in service
lost under such Pension Plan as a result of a break in service. After an
Employee becomes an Eligible Employee, he may request the Company to provide him
with a written statement of the number of years of service lost under the terms
of the Pension Plan. If the Eligible Employee disagrees with the Company’s
determination, he immediately shall contest it through the Plan’s Appeal
Procedure referenced in Article 17, below. In the absence of the Eligible
Employee’s timely request and objection, the Company’s determination shall
become fixed.

(d) Supplemental pension benefits payable under this Plan to any Eligible
Employee shall be computed in accordance with the foregoing, provided the
Eligible Employee has met the vesting requirements of the Pension Plan, with the
objective that such Eligible Employee should receive under this Plan the total
amount which would have been payable to that Eligible Employee solely under the
Pension Plan (as enriched by (b) and (c)).

ARTICLE 6: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES OF TIDEWATER NORTH SEA

Unless otherwise determined by the Company’s Board of Directors or Company’s
Compensation Committee under Article 4, the amount of supplemental pension
benefit shall be:

(a) The supplemental pension benefit payable to an Eligible Employee or his
beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his beneficiary or spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan, if such Eligible Employee
had been eligible to participate in the Pension Plan as of the date hired by the
Employer, treating compensation with Company and Employer as if earned within
the United States and subject to Social Security, and determining such benefit
without regard to either the maximum amount of retirement income limitations of
Section 415 of the Code, or the maximum compensation limitation of
Section 401(a)(17) of the Code,

 

3



--------------------------------------------------------------------------------

(ii) the Eligible Employee’s hypothetical UK private executive pension plan (the
“UK Plan”) benefit based on a monthly single life annuity. In determining such
benefit both the Code Section 401(a)(17) compensation limit and Code Section 415
maximum benefit limit apply. The amount is determined by starting with the
Eligible Employee’s actual UK Plan account balance attributable to contributions
since employed with the Employer as of the date he becomes an officer with
increases based upon the following assumption through the payment date:

 

  (A)

contribution of 3% of compensation, as defined in the UK Plan, commencing no
earlier than the first month following one year of employment; such
contributions are assumed made to the UK Plan at the end of the plan year;

 

  (B)

contributions assumed to grow with interest at 6%, compounded annually;

 

  (C)

in the year of termination or loss of eligibility for this Plan, the balance is
assumed to grow using simple interest at 6% applied to the beginning of year
balance. Additionally, a partial year contribution is assumed made at the
termination date or loss of eligibility for this Plan;

 

  (D)

the balance is assumed to increase with simple interest at 6% through the end of
the year of termination (or payment date, if earlier);

 

  (E)

the balance is assumed to increase with simple interest at 6%, compounded
annually, from the end of the year of termination to the end of the year
preceding payment date;

 

  (F)

the balance is further assumed to increase with simple interest at 6% from the
end of the year preceding the payment date through the payment date; and

 

  (G)

the balance at payment date is converted to an annuity using the actuarial
equivalence factors at Section 1.02 of the Pension Plan.

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Company’s Board of Directors or the Company’s
Compensation Committee as permitted in Article 4 hereof. The computation shall
also be made as though the Employee’s service, determined under the service
provisions of the Pension Plan, included the service prior to a break in service
lost under such Pension Plan as a result of a break in service.

 

4



--------------------------------------------------------------------------------

(d) Supplemental pension benefits payable under this Plan to any Eligible
Employee who is not eligible for benefits under the Pension Plan shall be
computed in accordance with the foregoing, provided the Eligible Employee has
met the vesting requirements of the Pension Plan, (with the objective that the
Eligible Employee should receive under this Plan and the UK Plan the total
amount which would have been payable to that recipient solely under the Pension
Plan (as enriched by (b) and (c)).

ARTICLE 7: PAYMENT OF SUPPLEMENTAL PENSION BENEFIT

7.1 Time and Form of Payout. Except as provided in Articles 4, 7, or 10 or
unless the Participant elects otherwise under this Article 7.1, if a Participant
terminates employment after completing 10 years of Vesting Service (as defined
in the Pension Plan), the Participant’s supplemental pension benefit payable
under the Plan (the “Plan Benefit”) shall commence on the later of (a) the first
day of the seventh month following the Participant’s Termination Date or (b) age
55. If a Participant terminates employment before completing 10 years of Vesting
Service, the Participant’s Pension Benefit shall commence on the later of
(a) the first day of the seventh month following the Participant’s Termination
Date or (b) his Normal Retirement Date (as defined in the Pension Plan and as
determined on the Participant’s Termination Date). The payment commencement date
for the Participant’s Plan Benefit that has accrued through the date of a
Participant’s Termination Date will not change even if the Participant is
reemployed and completes additional Years of Vesting Service. Further, if a
Participant is reemployed following a Termination Date, payment may not be
suspended or deferred.

Notwithstanding, a Participant may elect on a form provided by the Committee,
and prior to the commencement of services relating to a benefit accrual (or
during the 409A Transition period described in Section 7.2(b)), to commence Plan
Benefits on a date following the Participant’s Termination Date and after
attaining age 55 and completing 10 years of Vesting Service (as defined in the
Pension Plan), but no later than his Normal Retirement Date (as defined in the
Pension Plan and as determined on the Participant’s Termination Date). However,
if a Participant terminates employment prior to completing 10 years of Vesting
Service, the default rule in the above paragraph applies.

The Plan Benefit will be paid in the form of a single life annuity or, if
married, in the form of a 50% joint and survivor annuity, unless a different
form payable under the Pension Plan is elected.

A Participant may change a selected payment date and form of payment, provided
the new election is at least twelve (12) months prior to the scheduled or
default payment commencement date. The benefit paid earlier than Normal
Retirement Age (as defined in the Pension Plan) shall be determined as if paid
under the Pension Plan taking into account the early payment adjustments.

7.2 Cash-Out Amount. The foregoing notwithstanding, if the total value of the
benefit payable under the Plan to the Employee, the Employee’s spouse, or
designated beneficiary upon the Employee’s termination of employment (by
retirement, death or otherwise) is less than the Code Section 402(g) limit,
presently $15,500 ($10,000 limit for the period prior

 

5



--------------------------------------------------------------------------------

to December 31, 2007), the recipient shall receive an immediate lump sum
benefit. All benefits shall be paid in U.S. dollars.

7.3 Payment Following Death. If the Employee’s spouse is surviving at the
Employee’s death, the spouse will receive a 50% survivor spouse annuity. The
benefit to the spouse shall commence as of the first of the month following the
Employee’s death. If there is no spouse at the Employee’s death, a benefit will
not be paid. However, if the Employee’s death is after benefits have commenced,
the benefits will continue based upon the applicable form. Further, if the
Employee continues employment past age 65 he may elect to provide a benefit for
5, 10, 15, or 20 years to a designated beneficiary. The beneficiary’s benefit is
actuarially adjusted to reflect the length of the payment period. The spouse
must consent to an alternate beneficiary. If (i) the beneficiary or
beneficiaries, should die before such total guaranteed number of payments have
been made, the remaining payments will be made to the estate of such
beneficiary, or beneficiaries (or, if designated by the payee, to a secondary
beneficiary or beneficiaries), or (ii) there is no surviving designated
beneficiary upon the payee’s death, any remaining guaranteed payments will be
made to the payee’s estate, provided that in either such event payment may be
made either in an Actuarially Equivalent (as defined in the Pension Plan) single
sum, payable immediately, or as a continuation of the monthly payments, as
selected by the Committee.

7.4 Distribution delay for Specified Employees. If the Plan becomes subject to
Code Section 409A, the requirements and limitations of such statute and all
related IRS guidance, are incorporated herein. The discretionary payment terms
in Article 4 will cease to be effective. Further, distribution will not be made
before a “separation from service”, as defined in Section 1.409A-1(h) of the
Treasury Regulations. Distribution to a Specified Employee due to termination of
employment shall not be made earlier than the first business day following a six
month delay. “Specified Employee” shall consist of all Participants; however,
prior to January 1, 2008, “Specified Employee” shall mean the definition under
Code Section 409(a)(2)(B) and Treasury Regulations Section 1.409A-1(i). Also,
additional limitations apply to changes in the time and form of payment.

ARTICLE 8: PAYMENT ELECTION IN ANTICIPATION

OF A CHANGE OF CONTROL

Effective February 1, 2007, upon a Change of Control that also constitutes a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the Participant’s assets, as such terms
are defined in Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A
Change of Control”), a Participant or a former Participant shall be paid the
benefits that become payable under this Plan (and, if applicable, as increased
under the Participant’s Change of Control Agreement) in cash in a lump sum upon
the consummation of a Section 409A Change of Control, or any payment or
distribution elections applicable to the payment of the Participant’s, former
Participant’s, or beneficiary’s Plan Benefit in the absence of a Section 409A
Change of Control. Notwithstanding, if the Plan is subject to Code Section 409A
and a Participant “separated from service” (as defined in Section 1.409A-1(h) of
the Treasury Regulations) prior to the Section 409A Change of Control, payment
shall not be made until the first business day following the end of the six
month delay period, except in the case of death. The determination of the lump
sum amount shall be made using the same assumptions as are

 

6



--------------------------------------------------------------------------------

used in the Pension Plan to determine the amount of a lump sum benefit. The
Article applies even when the Plan is not subject to Code Section 409A.

ARTICLE 9: EMPLOYEES’ RIGHTS

No Employee, spouse or beneficiary shall have greater rights under this Plan
than those of general creditors of the Employer that received services of the
Eligible Employee. Benefits payable under this Plan shall be a mere promise to
pay in the future and shall be a general, unsecured obligation of the Employer
that received services of the Eligible Employee. Notwithstanding, the benefits
payable from this Plan shall be paid by the Employer of the respective Eligible
Employee from its own funds. Such payments shall not (i) impose any additional
obligation upon the Employer under the Pension Plan or Foreign Pension Plan;
(ii) be paid from the Pension Plan or Foreign Pension Plan; or (iii) have any
effect whatsoever upon the Pension Plan or Foreign Pension Plan. No Employee or
his beneficiary or spouse shall have any title to or beneficial ownership in any
assets which an Employer may use to pay benefits hereunder. Notwithstanding the
foregoing provisions of this Article 9 and any other provision of the Plan
(including, without limitation, Article 13), an Employer may, in its discretion,
establish a trust to pay amounts becoming payable pursuant to the Plan, which
trust shall be subject to the claims of the general creditors of the applicable
Employer of the Employee in the event of its bankruptcy or insolvency.
Notwithstanding any establishment of such a trust, the Employer shall remain
responsible for the payment of any amounts so payable which are not so paid by
such trust.

ARTICLE 10: AMENDMENT AND DISCONTINUANCE

Each Employer expects to continue this Plan indefinitely but, except as
otherwise provided, reserves the right to amend or discontinue it if, in its
sole judgment, such a change is deemed necessary or desirable. However, if the
Company should amend or discontinue this Plan, the Employer shall continue to be
liable to pay all benefits accrued under this Plan (determined on the basis of
each Employee’s presumed termination of employment as of the date of such
amendment or discontinuance), as of the date of such action. Such accrued
benefits shall be calculated pursuant to the provisions of the Plan immediately
prior to any such amendment or discontinuance. Upon a discontinuance, all
benefits shall be 100% vested, and a lump sum equal to the actuarial present
value of each Employee’s unpaid accrued benefit under this Plan shall be
distributed to the Employee (or his beneficiary or spouse), and the Employer
shall have no further obligation under this Plan. Such lump sum distributions
shall be distributed within the thirty (30) days immediately following such
discontinuance. No amendment shall be deemed to cause a reduction in an
Employee’s accrued benefit under this Plan if the reduction of the benefit under
this Plan is paired with a corresponding increase in the accrued benefit under
the Pension Plan or applicable Foreign Pension Plan.

ARTICLE 11: CHANGE OF CONTROL

11.1 Vesting Upon a Change of Control.

 

  (a)

Upon a Change of Control (as defined in Section 11.2 hereof) all benefits which
have accrued under the Plan shall immediately become fully vested.

 

7



--------------------------------------------------------------------------------

  (b)

Additional fully vested benefits shall accrue under this Plan pursuant to an
Eligible Employee’s Change of Control Agreement if after a Change of Control (as
defined in Section 11.2 hereof) and during the “Employment Term”, the Employer
terminates the Employee’s employment other than for “Cause”, death or
“Disability”, or the Employee terminates employment for “Good Reason”. Each
phrase within quotes in this provision is defined in the Employee’s Change of
Control Agreement.

11.2 Definition of Change of Control. As used in this Section 11, “Change of
Control” shall mean:

 

  (a)

the acquisition by any “Person” (as defined in Section 11.3 hereof) of
“Beneficial Ownership” (as defined in Section 11.3 hereof) of 30% or more of the
outstanding Shares of the Company’s Common Stock, $0.10 par value per share (the
‘Common Stock’) or 30% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that for purposes of this
subsection 11.2(a), the following shall not constitute a Change of Control:

 

  (i)

any acquisition (other than a “Business Combination” (as defined in
Section 11.2(c) hereof) which constitutes a Change of Control under
Section 11.2(c) hereof) of Common Stock directly from the Company,

 

  (ii)

any acquisition of Common Stock by the Company or its subsidiaries,

 

  (iii)

any acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or

 

  (iv)

any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 11.2(c)
hereof; or

 

  (b)

individuals who, as of the effective date of this amendment and restatement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this amendment and
restatement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or

 

8



--------------------------------------------------------------------------------

  (c)

consummation of a reorganization, merger or consolidation (including a merger or
consolidation of the Company or any direct or indirect subsidiary of the
Company), or sale or other disposition of all or substantially all of the assets
of the Company (a ‘Business Combination’), in each case, unless, immediately
following such Business Combination,

 

  (i)

the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 11.3 hereof), and

 

  (ii)

except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

  (iii)

at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

  (d)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

11.3 Other Definitions. As used in Section 11.2 hereof, the following words or
terms shall have the meanings indicated:

 

  (a)

Affiliate: “Affiliate” (and variants thereof) shall mean a Person that controls,
or is controlled by, or is under common control with, another specified Person,
either directly or indirectly.

 

  (b)

Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to a
security, shall mean a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or

 

9



--------------------------------------------------------------------------------

 

shares (i) the power to vote, or direct the voting of, the security, and/or
(ii) the power to dispose of, or to direct the disposition of, the security.

 

  (c)

Person: “Person” shall mean a natural person or company, and shall also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including, without limitation, a partnership or limited partnership) for
the purpose of acquiring, holding, or disposing of a security, except that
“Person” shall not include an underwriter temporarily holding a security
pursuant to an offering of the security.

 

  (d)

Post-Transaction Corporation: Unless a Change of Control includes a Business
Combination (as defined in Section 11.2(c) hereof), “Post-Transaction
Corporation” shall mean the Company after the Change of Control. If a Change of
Control includes a Business Combination, “Post-Transaction Corporation” shall
mean the corporation resulting from the Business Combination unless, as a result
of such Business Combination, an ultimate parent corporation controls the
Company or all or substantially all of the Company’s assets either directly or
indirectly, in which case, “Post-Transaction Corporation” shall mean such
ultimate parent corporation.

11.4 Distributions. Article 8 hereof describes the distribution provisions
applicable to a Section 409A Change of Control, as defined in Article 8.

ARTICLE 12: GUARANTY BY THE COMPANY

The Company hereby binds itself, on a joint and several basis, with each
Employer for the full performance by the Employer of all obligations, and
liabilities of the Employer to Employee of every kind, character, and
description whatsoever, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, liquidated or unliquidated,
arising under the Plan, together with all costs of collection, including,
without limitation, reasonable attorneys’ fees and court costs (the
“Obligations”).

This is a continuing guaranty which may be enforced before or after proceeding
against the Employer for the Obligations and shall remain in effect until the
Employer has performed all of its Obligations under the Agreement and the
Agreement has terminated or expired. The Company waives all pleas of discussion
and division, presentment and demand for payment from the Employee, protests and
notice of dishonor or default.

ARTICLE 13: RESTRICTIONS ON ASSIGNMENT

The interest of an Employee or his beneficiary or spouse may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment attachment, or other legal
or equitable process nor shall they be an asset in bankruptcy, except that no
amount shall be payable hereunder until and unless any

 

10



--------------------------------------------------------------------------------

and all amounts representing debts or other obligations owed to the Company or
Employer or any affiliate of the Company or Employer by the Employee with
respect to whom such amount would otherwise be payable shall have been fully
paid and satisfied. The interest of any Employee, beneficiary or spouse shall be
held subject to the maximum restraint on alienation permitted or required by
applicable Louisiana law.

ARTICLE 14: NATURE OF AGREEMENT

Eligible Employees and their Beneficiaries by virtue of participating under this
Plan have only an unsecured right to receive benefits from their Employer as a
general creditor of the Employer. The Plan constitutes a mere promise to make
payments in the future. The adoption of the Plan and any setting aside of
amounts by the Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust for the benefit of Eligible Employees or their
Beneficiaries; except as provided in any trust document, legal and equitable
title to any funds so set aside shall remain in the Employer, and any recipient
of benefits hereunder shall have no security or other interest in such funds.
Any and all funds so set aside shall remain subject to the claims of the general
creditors of the Employer that received services of the Eligible Employee,
present and future, and no payment shall be made under this Plan unless the
applicable Employer is then solvent. This provision shall not require the
Employer to set aside any funds, but the Employer may set aside such funds if it
chooses to do so.

ARTICLE 15: CONTINUED EMPLOYMENT

Nothing contained herein shall be construed as conferring upon any Employee the
right to continue in the employ of the Company or Employer in any capacity.

ARTICLE 16: BINDING ON EMPLOYER, EMPLOYEES AND THEIR SUCCESSORS

This Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and each Eligible Employee and his heirs, executors,
administrators and legal representatives.

ARTICLE 17: LAWS GOVERNING

This Plan shall be construed in accordance with and governed by the laws of the
State of Louisiana, except to the extent that the Plan is governed by the
Employee Retirement Income Security Act of 1974 (“ERISA”). It is the Employer’s
intent that the Plan shall be exempt from ERISA’s provisions, to the maximum
extent permitted by law. To the extent that the Plan is an excess benefit plan
(as defined in Section 3(36) of ERISA), it shall be exempt from coverage
entirely, as provided in ERISA Section 4(b)(5). The Plan is intended to be
unfunded for federal income tax purposes and for purposes of title I of ERISA
and intended to provide deferred compensation only for a select group of
management or highly compensated employees and shall be exempt from Parts 2, 3,
and 4 of ERISA, pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.

17.1 Section 409A. If this Plan ceases to be excluded as a foreign plan under
Treasury Regulation Section 1.409A-1(a)(3) and Section 1.409A-1(b)(8), the
provisions of the Tidewater

 

11



--------------------------------------------------------------------------------

Inc. Supplemental Executive Retirement Plan that are required by Code
Section 409A are incorporated herein.

ARTICLE 18: MISCELLANEOUS

18.1 Claims and Appeal Procedures . All disputes over benefits allegedly due
under this Plan shall be resolved through the procedures for making claims, and
appealing from denials of claims, that are set forth in the Summary Plan
Description of the Pension Plan.

18.2 Recovery of Payments Made by Mistake. Notwithstanding anything to the
contrary, an Eligible Employee or other person receiving amounts from the Plan
is entitled only to those benefits provided by the Plan and promptly shall
return any payment, or portion thereof, made by mistake of fact or law. The
Committee may offset the future benefits of any recipient who refuses to return
an erroneous payment, in addition to pursuing any other remedies provided by
law.

EXECUTED effective this              day of                         , 2008.

 

WITNESSES:     TIDEWATER CREWING LIMITED       By:   /s/ Bruce D. Lundstrum    
   

Bruce D. Lundstrum

Vice President

    TIDEWATER MARINE NORTH SEA LIMITED     By:   /s/ Dean Taylor      

Dean Taylor

Director

 

12